Title: From Benjamin Franklin to Richard Jackson, 1 May 1764
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir
Philada. May 1. 1764
I have receiv’d your Favours of Dec. 27. Jan. 14. Jan. 26. and Feb. 11.
I wrote to you Dec. 24. Jan. 16. Feb. 11. March 8. 14. and 31. I could wish your Letters would from time to time mention which of mine come to hand.
Since my last I have had a Conversation with Mr. William Coxe, on the Subject of our being at any or no Expence in the Pursuit of their Right. And he tells me, that their Proposal was, to be at all Expence themselves as far as £500 Sterling would go; and if the Expence should exceed that Sum, such Excess to be equally divided between them and us. He thinks his Letter to you very clear in that respect.
We continue in great Disorder here; Reports frequently spreading that the Frontier People are assembling to come down again; and ’tis thought they will certainly be here when the Assembly sit, the Middle of this Month. Petitions to the King are handing about, and signing in most parts of the Province for a Change of Government. I have written the enclos’d Pamphlet to promote it, as I see no Prospect or Probability of any Agreement with the Proprietaries, and, in the Way we are in, publick Business cannot go on, nor the internal Peace of the Province be preserved. I enclose you also a little Piece of Mr. Galloway’s. The Rhodeisland People, too, are tired of their Charter Government, as you will see by one of their late Papers, which I send you.
You have in some of your late Letters mention’d a Post you hold under the Prime Minister, but do not say what it is.
I long to hear what has been done in Parliament relative to America. Your Objection to internal Taxes is undoubtedly just and solid. Two distinct Jurisdictions or Powers of Taxing cannot well subsist together in the same Country. They will confound and obstruct each other. When any Tax for America is propos’d in your Parliament, how are you to know that we are not already tax’d as much as we can bear? If a Tax is propos’d with us, how dare we venture to lay it, as the next Ship perhaps may bring us an Account of some heavy Tax impos’d by you. If you chuse to tax us, give us Members in your Legislature, and let us be one People.
You mention that you could interest me in a Grant in Nova Scotia. I wish then that you would do it if in any Part likely for Settlement. As I have some Money to spare, I know not how better to dispose of it for the Advantage of my Children. And since there is no Likelihood of my being engag’d in any Project of a new Government, the Popular Character I have in America may at least be of Use in procuring Settlers for some Part under an old one. St. John’s Island, I see by the Papers, is granted to Lord Egmont. The Nantucket Whalers, who are mostly my Relations, wanted a Settlement there, their own Island being too full. At their Request I drew a Petition for them last Year, to General Amherst; but he had no Power to settle them any where. They are desirous of being somewhere in or near the Bay of St. Lawrence, where the Whale—as well as other—Fishing is excellent.
This brings me to mention another Affair of the same kind. There are in the Government of Quebec, two Tracts of vacant Land, the Right of which is at present in the Crown. Inclos’d you have a short Account of their Situation. They were discover’d by two Friends of mine, Mr. John Baynton, and Mr. Samuel Wharton, Merchants of this Place, who desire to obtain a Grant of them, in which they would be glad to have me joined. Can you obtain such a Grant for us, and will you share my Third with me? If it be practicable and you like the Proposal, the sooner ’tis push’d the better; as ’tis fear’d that Governor Murray, when he receives his Commission may otherwise grant the Land away. That Tract in Bay Chaleur may probably suit my Nantucket Friends extreamly well.
Three of your Convicts are to be executed here next Week for Burglaries, one of them suspected of a Murder committed on the Highway. When will you cease plaguing us with them?
Your Complaints of that old Fever on your Spirits, give me real Concern. Take care of yourself for the sake of your Friends, among whom none can interest themselves more cordially in whatever relates to your Welfare and Happiness, than, Dear Sir, Your affectionate and most obedient humble Servant
B Franklin
R. Jackson, Esq.
 
Endorsed: Philada. May 1st. 1764 Benjn. Franklin Esqr
